IN THE UNITED STATES COURT OF APPEALS
                             FOR THE FIFTH CIRCUIT



                                 No. 97-20420
                               Summary Calendar



     JOANNE ROSE,

                                                Plaintiff-Appellant,

            versus


     KENNETH S. APFEL, COMMISSIONER
     OF SOCIAL SECURITY,

                                                Defendant-Appellee.




         Appeal from the United States District Court for the
                      Southern District of Texas
                         USDC No. H-96-CV-2108


                        December 26, 1997
Before GARWOOD, DeMOSS and PARKER, Circuit Judges.*

PER CURIAM:

     Joanne Rose appeals from a judgment affirming the decision of

the Commissioner of Social Security partially denying her claim for

disability insurance benefits.          She contends that the Commissioner

failed to apply the correct legal standards and that his decision

concerning    the    onset   of   her   disability   was   not   supported   by


     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
substantial evidence.   We have reviewed the record and the briefs

of the parties, and we AFFIRM for essentially the reasons set forth

by the magistrate judge and adopted by the district court.     See

Rose v. Chater, No. H-96-2108 (S.D. Tex. Mar. 25, 1997).




                                 2